PER CURIAM.
Radu Craciun, the former husband, appeals the trial court’s “Order on Former Wife’s Motion for Sole Parental Responsibility, Sole Timesharing, Passport Authorization, Permission to Travel with Child and Former Husband’s Motion to Strike.” We affirm the trial court’s order, but we remand for the trial court to correct the first sentence of paragraph E of the order to read: “Former Wife shall communicate with the Former Husband regarding non-medical and nonemergency medical decisions.”
Affirmed and remanded.
KELLY, WALLACE, and KHOUZAM, JJ., Concur.